Exhibit 10.3

 

SECURITY AGREEMENT SUPPLEMENT

 

SECURITY AGREEMENT SUPPLEMENT dated as of March 11, 2014, between CLOUD PEAK
ENERGY INC., a Delaware corporation (the “Grantor”), and PNC BANK, NATIONAL
ASSOCIATION, as Administrative Agent.

 

RECITALS:

 

CLOUD PEAK ENERGY RESOURCES LLC (“U.S. Borrower”), the U.S. Guarantors party
thereto and PNC Bank, National Association, as Administrative Agent, are parties
to the Guarantee and Security Agreement dated as of February 21, 2014 (as may be
amended and/or supplemented, the “Security Agreement”) under which the U.S.
Borrower secures certain of their obligations (the “Borrower Secured
Obligations”) and the U.S. Guarantors guarantee the Borrower Secured Obligations
(each, a “Secured Guarantee”) and secure their respective guarantees thereof.

 

CLOUD PEAK ENERGY INC. desires to become a party to the Security Agreement as a
U.S. Guarantor and Grantor thereunder.

 

Terms defined in the Security Agreement (or whose definitions are incorporated
by reference in Section 1 of the Security Agreement) and not otherwise defined
herein have, as used herein, the respective meanings provided for therein;

 

Now, therefore, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.                                      Secured Guarantee.  The Grantor
unconditionally guarantees the full and punctual payment of each Borrower
Secured Obligation when due (whether at stated maturity, upon acceleration or
otherwise).  The Grantor acknowledges that, by signing this Security Agreement
Supplement and delivering it to the Administrative Agent, the Grantor becomes a
“U.S. Guarantor” and “Grantor” for all purposes of the Security Agreement as if
originally named therein as a “Guarantor” and a “Grantor” (including those set
forth in Section 2 thereof); provided that provisions that expressly apply only
to Original Grantors (as defined in the Security Agreement) shall not apply to
the Grantor.

 

2.                                      Grant of Transaction Liens.  (a) In
order to secure the Secured Obligations, the Grantor grants to the
Administrative Agent for the benefit of the Secured Parties a continuing
security interest in all property of the Grantor of the type described in
Section 3(a) of the Security Agreement and subject to the exclusions and
limitations set forth in Section 3, whether now owned or existing or hereafter
acquired or arising and regardless of where located (the “New Collateral”).

 

(b)                                 With respect to each right to payment or
performance included in the Collateral from time to time, the Transaction Lien
granted therein includes a continuing security interest in (i) any Supporting
Obligation that supports such payment or performance and (ii) any Lien that
(x) secures such right to payment or performance or (y) secures any such
Supporting Obligation.

 

(c)                                  The foregoing transaction Liens are granted
as security only and shall not subject the Administrative Agent or any other
Secured Party to, or transfer or in any way affect or modify, any obligation or
liability of the Grantor with respect to any of the New Collateral or any
transaction in connection therewith.

 

3.                                      Delivery of Collateral.  Concurrently
with delivering this Security Agreement Supplement to the Administrative Agent,
the Grantor is complying with the provisions of Section 8 of the Security
Agreement with respect to Investment Property, in each case if and to the extent
included in the New Collateral at such time.

 

4.                                      Party to Security Agreement.  Upon
delivering this Security Agreement Supplement to the Administrative Agent, the
Grantor will become a party to the Security Agreement and will thereafter have
all the

 

--------------------------------------------------------------------------------


 

rights and obligations of a U.S. Guarantor and a Grantor thereunder and be bound
by all the provisions thereof as fully as if the Grantor were one of the
original parties thereto.

 

5.                                      Representations and Warranties.  (a) The
Grantor is duly organized, validly existing and in good standing under the laws
of the jurisdiction identified as its jurisdiction of organization in its
Perfection Certificate Supplement.

 

(b)                                 The Grantor has delivered a Perfection
Certificate to the Administrative Agent.  The information set forth therein is
correct and complete as of the date hereof.  Within 60 days after the date
hereof, the Grantor will furnish to the Administrative Agent a file search
report from each UCC filing office listed in such Perfection Certificate,
showing the filing made at such filing office in the state of the Grantor’s
jurisdiction of formation to perfect the Transaction Liens on the New
Collateral.

 

(c)                                  The execution and delivery of this Security
Agreement Supplement by the Grantor and the performance by it of its obligations
under the Security Agreement as supplemented hereby (i) do not require any
con-sent or approval of, registration or filing with, or other action by, any
Governmental Authority, except for (A) the filing of such UCC financing
statements, (B) such Intellectual Property Filings, (C) the due recordation of
the Mortgages, if applicable, and (D) notices of the transactions required under
any Mining Permit or Environmental Permit regarding a charge in control that
will be given to the applicable Governmental Authority on or prior to the date
by which such notices are due, (ii) are within its corporate or other powers,
(ii) have been duly authorized by all necessary corporate or other action,
(iii) do not violate its organizational documents, (iv) do not contravene or
constitute a default under, any provision of applicable law or regulation or of
agreement, judgment, injunction, order, decree or other instrument binding upon
it, except in each case referred to in this clause (iv) to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect, or (v) will not result in the creation or imposition of any Lien (except
a Transaction Lien) on any of its assets.

 

(d)                                 The Security Agreement as supplemented
hereby constitutes a valid and binding agreement of the Grantor, enforceable in
accordance with its terms, except as limited by (i) applicable bankruptcy,
insolvency, fraudulent conveyance or other similar laws affecting creditors’
rights generally and (ii) general principles of equity.

 

(e)                                  Each of the representations and warranties
set forth in Sections 4, 8, and 11 of the Security Agreement is true as applied
to the Grantor and the New Collateral; provided that, to the extent that such
representation and warranties specifically refer to an earlier date, they shall
be true and correct in all respects as of such earlier date (to the extent the
Grantor would be a party to the Security Agreement on such earlier date).  For
purposes of the foregoing sentence, references in said Sections to a “Grantor”
shall be deemed to refer to the Grantor, references to Schedules to the Security
Agreement shall be deemed to refer to the corresponding Schedules to this
Security Agreement Supplement, references to “Collateral” shall be deemed to
refer to the New Collateral, and references to the “Effective Date” shall be
deemed to refer to the date on which the Grantor signs and delivers this
Security Agreement Supplement.

 

6.                                      Governing Law.  This Security Agreement
Supplement shall be construed in accordance with and governed by the laws of the
State of New York without regard to conflicts of laws principles (other than
Sections 5-1401 and 5-1402 of the General Obligations Law of the State of New
York) and except to the extent that remedies provided by the laws of any
jurisdiction other than the State of New York are governed by the laws of such
jurisdiction.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement
Supplement to be duly executed by their respective authorized officers as of the
day and year first above written.

 

 

CLOUD PEAK ENERGY INC.

 

 

 

 

 

 

 

By:

 

/s/ Michael Barrett

 

 

Name:

Michael Barrett

 

 

Title:

Executive Vice President and Chief

 

 

 

Financial Officer

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

By:

 

/s/ Richard C. Munsick

 

 

Name:

Richard C. Munsick

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

Schedule 1
to Security Agreement
Supplement

 

EQUITY INTERESTS IN SUBSIDIARIES AND AFFILIATES
OWNED BY GRANTOR

 

Issuer

 

Jurisdiction of
Organization

 

Percentage Owned

 

Number of Share Units

 

Cloud Peak Energy Resources LLC

 

Delaware

 

100

%

N/A

 

 

--------------------------------------------------------------------------------


 

Schedule 2
to Security Agreement
Supplement

 

INVESTMENT PROPERTY
(other than Equity Interests in Subsidiaries and Affiliates)
OWNED BY GRANTOR

 

PART 1 — Securities

 

Issuer

 

Jurisdiction of
Organization

 

Amount Owned

 

Type of Security

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------